ORDER

PER CURIAM.
Plaintiff appeals from the trial court’s entry of summary judgment in defendant’s favor on plaintiffs claim that he was denied meaningful access to the courts. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).